Exhibit 10.2

 

LOCK-UP AGREEMENT

 

This Lock-Up Agreement (“Agreement”) is made and entered into effective as of
December 5, 2005 (“Effective Date”), by and between Natural Alternatives
International, Inc., a Delaware corporation (“NAI”), and                     
(“Stockholder”).

 

RECITALS

 

A. On the Effective Date, NAI, William H. Bunten II and/or Elizabeth W. Bunten,
as the trustees of The Bunten Family Trust dated April 14, 2001, John F. Dullea
and Carolyn A. Dullea, as the trustees of The John F. and Carolyn A. Dullea
Trust dated June 20, 2001, Lincoln Fish, and Michael L. Irwin, as trustee of The
Michael L. Irwin Trust u/t/a June 25, 1991 (collectively, the “Selling
Stockholders”), entered into a Stock Purchase Agreement, effective as of
December 5, 2005 (“Stock Purchase Agreement”), pursuant to which NAI agreed to
purchase the outstanding common stock of Real Health Laboratories, Inc., a
California corporation (“RHL”), pursuant to the terms of the Stock Purchase
Agreement. Capitalized terms used but not defined herein shall have the meaning
specified in the Stock Purchase Agreement.

 

B. Pursuant to Section 2.4(a)(vi) of the Stock Purchase Agreement, as a
condition precedent to NAI’s obligations under the Stock Purchase Agreement, NAI
shall have received one or more executed lock-up agreements covering in the
aggregate the Five Hundred Ten Thousand (510,000) shares of NAI common stock to
be issued to the Selling Stockholders pursuant to the Stock Purchase Agreement.

 

C. At the Closing, the Stockholder will own                      shares of
common stock of NAI, par value $0.01 per share (“Common Stock”).

 

D. The parties hereto desire to enter into this Agreement in accordance with the
requirements of Section 2.4(a)(vi) of the Stock Purchase Agreement.

 

NOW, THEREFORE, incorporating the above recitals and in consideration of the
obligations contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

AGREEMENT

 

1. Restrictions on Transfer.

 

a. The Stockholder hereby agrees that, during the period commencing on the
Effective Date and continuing to and including the earlier of (i) the date 180
days after the Effective Date, or (ii) the effective date of the “resale”
registration statement first filed by NAI with the United States Securities and
Exchange Commission (“SEC”) after the Closing and as described in Section 3
herein below (the “Lock-Up Period”), such Stockholder will not offer, sell,
contract to sell, pledge, hypothecate, assign, announce the intention to sell,
or otherwise transfer or dispose of any shares of Common Stock, whether now
owned or hereafter acquired by the Stockholder or with respect to which the
Stockholder would be considered to have beneficial ownership within the meaning
of Rule 13d-3 promulgated under the Securities Act of 1934, as



--------------------------------------------------------------------------------

amended (collectively, the “Lock-Up Shares”), or any interest therein, or any
options, warrants or other rights to purchase or otherwise acquire any of the
Lock-Up Shares, or any securities convertible into, exchangeable for or that
represent the right to receive Lock-Up Shares.

 

b. The foregoing restriction is expressly agreed to preclude the Stockholder
from engaging in any hedging or other transaction that is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Lock-Up Shares even if such Lock-Up Shares would be disposed of by someone
other than the Stockholder. Such prohibited hedging or other transactions would
include, without limitation, any short sale or any purchase, sale or grant of
any right (including without limitation any put or call option) with respect to
any of the Lock-Up Shares or with respect to any securities that include, relate
to, or derive any significant part of their value from, or otherwise transfer to
any other person any or all of the economic consequences of ownership of the
Lock-Up Shares.

 

c. The Stockholder agrees and consents to the entry of stop transfer
instructions with NAI’s transfer agent and registrar against any transfer of the
Lock-Up Shares prohibited by this Agreement.

 

d. The Stockholder understands that the restrictions imposed by this Agreement
are in addition to any other restrictions imposed on the transfer of the Lock-Up
Shares by applicable federal and state securities laws.

 

2. Permitted Transfers. Notwithstanding the restrictions set forth in Section 1,
the Stockholder may transfer the Lock-Up Shares (i) as a bona fide gift or
gifts, provided that the donee or donees thereof agree in writing to be bound by
the restrictions set forth herein; (ii) if the Stockholder is an individual, to
any trust for the direct or indirect benefit of the Stockholder or the immediate
family of the Stockholder, provided that the trustee of the trust agrees in
writing to be bound by the restrictions set forth herein, and provided further
that any such transfer shall not involve a disposition for value; or (iii) with
the prior written consent of NAI. For purposes of the foregoing, “immediate
family” shall mean the Stockholder’s spouse, parents, siblings and lineal
descendants. For purposes of this Agreement, the term “Stockholder” shall also
include a permitted transferee.

 

3. Registration of NAI Stock; Rule 144.

 

a. Resale Registration Statement. NAI shall use its Best Efforts to file with
the SEC not later than 90 days after the Closing (the “Filing Date”) a
registration statement (“Registration Statement”) under the Securities Act of
1933, as amended (the “Securities Act”), covering all of the shares of NAI Stock
and permitting the continuous resale from time to time of the NAI Stock by the
Sellers. NAI shall use its Best Efforts to have the Registration Statement
declared effective by the SEC as soon as reasonably practicable and, in any
event, within 180 days after the Closing (the “Effective Date”). NAI will only
be obligated to file and maintain the effectiveness of one registration
statement pursuant to this Agreement. The Selling Stockholders and their
permitted transferees and assigns may be referred to in this Section 3 as
“Sellers.”

 

2



--------------------------------------------------------------------------------

b. Registration Procedures. In connection with its obligations pursuant to
Section 3(a) above, NAI will:

 

  i. subject to the timelines provided in this Agreement, prepare and file with
the SEC the Registration Statement, with respect to the NAI Stock and use its
Best Efforts to cause the Registration Statement to become and remain effective
for the period of the distribution contemplated thereby (determined as herein
provided), promptly notify the Stockholder of all filings and SEC letters of
comment with respect to the Registration Statement, and make available to the
Stockholder copies of all such filings and SEC letters of comment to the extent
such filings and letters are not publicly available on the SEC’s EDGAR system;

 

  ii. prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus contained therein as may be necessary
to keep the Registration Statement continuously effective pursuant to Rule 415
until such time as all shares registered under the Registration Statement have
been sold or are otherwise able to be sold under Rule 144 of the Securities Act
without regard to volume limitations, whichever is earlier (the “Registration
Effective Period”), and comply with the provisions of the Securities Act with
respect to the disposition of all of the Stockholder’s NAI Stock covered by the
Registration Statement in accordance with the Stockholder’s intended method of
disposition set forth in the Registration Statement for the Registration
Effective Period;

 

  iii. make available to the Stockholder such number of copies of the
Registration Statement and the prospectus included therein (including each
preliminary prospectus) as the Stockholder reasonably may request to facilitate
the public sale or disposition of the securities covered by the Registration
Statement to the extent such documents are not publicly available on the SEC’s
EDGAR system;

 

  iv. before any resale of the Stockholder’s NAI Stock registered under the
Registration Statement, use its Best Efforts to register or qualify (or exempt
therefrom) such NAI Stock for resale under the securities or “blue sky” laws of
such jurisdictions as the Stockholder shall reasonably request in writing,
provided, however, that NAI shall not for any such purpose be required to
qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not then so qualified, consent to general service of
process in any such jurisdiction, or become subject to any material tax in any
such jurisdiction;

 

  v. if applicable, use its Best Efforts to list the NAI Stock covered by the
Registration Statement with any securities exchange on which the Common Stock of
NAI is then listed; and

 

  vi.

as promptly as practicable after becoming aware of such event, notify the
Stockholder of the happening of any event of which NAI has knowledge as a result
of which the prospectus contained in the Registration Statement, as then in
effect, includes an untrue statement of a material fact

 

3



--------------------------------------------------------------------------------

 

or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing. The Stockholder agrees that, upon receipt of such notice, the
Stockholder will immediately discontinue the disposition of NAI Stock pursuant
to the Registration Statement until NAI has notified the Stockholder that it has
filed with the SEC a supplement or amendment to the Registration Statement or
the prospectus contained therein to correct such untrue statement or omission;
provided that, for not more than twenty (20) consecutive days, NAI may delay the
disclosure of material, non-public information concerning NAI (as well as
prospectus or Registration Statement updating) the disclosure of which at the
time is not, in the good faith opinion of NAI, in the best interest of NAI (an
“Allowed Delay”); provided further, that NAI shall promptly (i) notify the
Stockholder in writing of the existence of (but in no event, without the prior
written consent of the Stockholder, shall NAI disclose to the Stockholder any of
the facts or circumstances regarding) material non-public information giving
rise to an Allowed Delay and (ii) advise the Stockholder in writing to cease all
sales under the Registration Statement until the end of the Allowed Delay,
provided the above actions do not violate and are otherwise consistent with the
requirements of the Securities Act and/or the Securities Exchange Act of 1934,
as amended (“Exchange Act”) or other applicable law. NAI shall file with the SEC
on or prior to the end of the period covered by the Allowed Delay a supplement
or amendment to the Registration Statement or the prospectus contained therein
to correct any untrue statement or omission and shall promptly notify the
Stockholder in writing of such filing and the Stockholder’s ability to resume
sales under the Registration Statement. Notwithstanding the foregoing, NAI may
not exercise an Allowed Delay more than twice in any twelve (12) month period.

 

c. Provision of Documents. In connection with the registration described in this
Section 3, the Stockholder agrees to furnish to NAI in writing such information
and representation letters with respect to itself and the proposed distribution
by it as may be reasonably requested by NAI. The Stockholder further agrees to
cooperate as reasonably requested by NAI in connection with the preparation of
the Registration Statement with respect to such registration, and for so long as
NAI is obligated to file and keep effective such Registration Statement, shall
provide NAI, in writing, for use in the Registration Statement, all such
information regarding the Stockholder and its plan of distribution of the NAI
Stock included in such registration as may be reasonably necessary to enable NAI
to prepare the Registration Statement, to maintain the currency and
effectiveness thereof and otherwise to comply with all applicable requirements
of federal and state law in connection therewith.

 

d. Expenses. NAI shall bear all fees and expenses incurred by NAI in complying
with this Section 3, including, without limitation, all registration and filing
fees, reasonable printing expenses, fees and disbursements of legal counsel and
independent public accountants for NAI, fees and expenses (including reasonable
counsel fees of NAI) incurred in connection with complying with state securities
or “blue sky” laws, fees of transfer agents and registrars and

 

4



--------------------------------------------------------------------------------

costs of insurance. In addition, NAI shall bear or reimburse Sellers for the
reasonable fees and disbursements of one firm of legal counsel for Sellers. All
underwriting discounts and selling commissions applicable to the sale of NAI
Stock shall be borne by the Sellers and may be apportioned among the Sellers in
proportion to the number of shares sold by each Seller relative to the number of
shares sold under the Registration Statement or as all Sellers thereunder may
agree.

 

e. Indemnification and Contribution.

 

  i. To the extent permitted by law, NAI will indemnify and hold harmless the
Stockholder, the partners, officers, directors and legal counsel of the
Stockholder, and each person, if any, who controls the Stockholder within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages, or liabilities (joint or several) to which the Stockholder becomes
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”) by NAI: (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including any prospectus contained therein or any
amendments or supplements thereto; (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading; or (iii) any violation or alleged
violation by NAI of the Securities Act, the Exchange Act, any state securities
law or any rule or regulation promulgated under the Securities Act, the Exchange
Act or any state securities law in connection with the offering covered by such
Registration Statement; and NAI will reimburse such Stockholder, partner,
officer or director or controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 3(e)(i) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of NAI, which consent shall not be
unreasonably withheld, nor shall NAI be liable in any such case for any such
loss, claim, damage, liability or action (i) to the extent that it arises out of
or is based upon a Violation which occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by any Seller, or any partner, officer, director, legal counsel or
controlling person of any Seller or (ii) if and only to the extent that a
prospectus or any amendment thereto relating to the registration was filed by
NAI, NAI provides Sellers with notice of such filing but it was not thereafter
sent or given by or on behalf of any Seller with or prior to the delivery of
written confirmation of the sale by such Seller to the person asserting the
loss, claim, damage or liability, and if the prospectus as so amended or
supplemented would have cured the defect giving rise to such loss, claim, damage
or liability.

 

5



--------------------------------------------------------------------------------

  ii. To the extent permitted by law, the Stockholder will, if NAI Stock held by
the Stockholder is included in the securities as to which such registration
qualifications or compliance is being effected, indemnify and hold harmless NAI,
each of its directors, its officers, and legal counsel and each person, if any,
who controls NAI within the meaning of the Securities Act and any other Seller
selling securities under the Registration Statement or any of such other
Sellers’ partners, directors or officers, legal counsel or any person who
controls such Seller, against any losses, claims, damages or liabilities (joint
or several) to which NAI or any such director, officer, legal counsel,
controlling person or other such Seller, or partner, director, officer, legal
counsel or controlling person of such other Seller may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by the Stockholder specifically for use in
connection with such registration and the Stockholder will reimburse any legal
or other expenses reasonably incurred by NAI or any such director, officer,
legal counsel, controlling person or other Seller, or partner, officer,
director, legal counsel or controlling person of such other Seller in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the indemnity agreement contained in this
Section 3(e)(ii) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Stockholder, which consent shall not be unreasonably withheld;
provided further, that in no event shall any indemnity under this Section 3(e)
exceed the proceeds from the offering received by the Stockholder, net of
discounts and commissions.

 

  iii. The procedures for indemnification under this Section 3(e) shall be the
procedures for indemnification as set forth in Sections 8.6 and 8.7 of the Stock
Purchase Agreement.

 

  iv.

If the indemnification provided for in this Section 3(e) is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any losses, claims, damages or liabilities referred to herein, the indemnifying
party, in lieu of indemnifying such indemnified party thereunder, shall to the
extent permitted by applicable law contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the Violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue

 

6



--------------------------------------------------------------------------------

 

statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided that in no event
shall any contribution by the Stockholder hereunder exceed the proceeds from the
offering received by the Stockholder. No person guilty of fraudulent
misrepresentation shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

  v. The obligations of NAI and the Stockholder under this Section 3(e) shall
survive completion of any offering of NAI Stock in the Registration Statement
and the termination of this Agreement.

 

f. Rule 144 Reporting. With a view to making available to the Stockholder the
benefits of certain rules and regulations of the SEC that may permit the sale of
the NAI Stock to the public without registration, NAI agrees to use its Best
Efforts to:

 

  i. make and keep public information available, as those terms are understood
and defined in Rule 144 promulgated under the Securities Act;

 

  ii. file with the SEC, in a timely manner, all reports and other documents
required of NAI under the Exchange Act; and

 

  iii. during the Registration Effective Period, furnish to the Stockholder
forthwith upon written request: (1) a written statement by NAI as to its
compliance with the reporting requirements of Rule 144 of the Securities Act,
and of the Exchange Act; and (2) a copy of the most recent annual or quarterly
report of NAI to the extent not publicly available on the SEC’s EDGAR system;
and (3) such other reports and documents as the Stockholder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration to the extent such reports and
documents are not publicly available on the SEC’s EDGAR system and the provision
of such reports and documents by NAI would not result in the provision of
material non-public information concerning NAI to the Stockholder.

 

g. Delivery of Unlegended Shares.

 

  i.

Within five (5) business days (such fifth business day, the “Unlegended Shares
Delivery Date”) after the business day on which NAI has received (1) a notice
from the Stockholder that NAI Stock has been sold by the Stockholder either
pursuant to the Registration Statement or Rule 144 under the Securities Act,
(2) a representation that the prospectus delivery requirements, or the
requirements of Rule 144, as applicable, have been satisfied, and (3) the
original share certificates representing the shares of NAI Stock that have been
sold, and (4) in the case of sales under Rule 144 customary representation
letters of the Stockholder and Stockholder’s

 

7



--------------------------------------------------------------------------------

 

broker regarding compliance with the requirements of Rule 144, NAI at its
expense, (y) shall deliver, and shall cause legal counsel selected by NAI to
deliver, to its transfer agent (with copies to the Stockholder) an appropriate
instruction and opinion of such counsel, directing the delivery of shares of
Common Stock without any legends, issuable pursuant to any effective and current
Registration Statement described in Section 3 of this Agreement or pursuant to
Rule 144 under the Securities Act (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the Stockholder’s unsold
shares of NAI Stock, if any, to the Stockholder at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date. Transfer fees shall be the
responsibility of the Seller.

 

  ii. In lieu of delivering physical certificates representing the Unlegended
Shares, if NAI’s transfer agent is participating in the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer program, upon request of the
Stockholder, so long as the certificates therefor do not bear a legend and the
Stockholder is not obligated to return such certificate for the placement of a
legend thereon, NAI shall cause its transfer agent to electronically transmit
the Unlegended Shares by crediting the account of Stockholder’s prime placement
agent with DTC through its Deposit Withdrawal Agent Commission system. Such
delivery must be made on or before the Unlegended Shares Delivery Date.

 

h. Remedies; Specific Performance. NAI and the Stockholder agree that the
Stockholder will suffer damages if the Registration Statement is not filed by
the Filing Date and not declared effective by the SEC by the Effective Date and
maintained in the manner and within the time periods contemplated by this
Section 3 hereof, and it would not be feasible to ascertain the extent of such
damages with precision. Accordingly, NAI agrees that, in addition to any other
remedy to which the Stockholder may be entitled at law (including recovery of
damages) or in equity, the Stockholder shall be entitled to seek to compel
specific performance of the obligations of NAI under this Section 3, without the
posting of any bond, in any court of the United States or any state thereof
having jurisdiction, and if any action should be brought in equity to enforce
the provisions of this Section 3, NAI agrees not to raise the defense that there
is an adequate remedy at law. Obtaining specific performance shall not be
considered an election of remedies or a waiver of any right to assert any other
remedies which the Stockholder has at law or in equity. All available remedies
shall be cumulative. No waiver of any breach or violation hereof shall be
implied from forbearance or failure by the Stockholder to take action thereof.
The prevailing party in any action to enforce the provisions of this Section 3
shall be entitled to recover any and all reasonable costs and expenses incurred
by it, including attorneys’ fees.

 

8



--------------------------------------------------------------------------------

4. Representations and Warranties of the Stockholder.

 

The Stockholder hereby represents and warrants to NAI as follows:

 

a. Authority; No Violation. The Stockholder has all necessary power and
authority to enter into this Agreement and perform all the Stockholder’s
obligations hereunder. This Agreement has been duly and validly authorized,
executed and delivered by the Stockholder and constitutes a valid and binding
agreement of and is enforceable against the Stockholder and the Stockholder’s
spouse, if the Lock-Up Shares will constitute community property, in accordance
with its terms.

 

b. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Stockholder of the transactions contemplated hereby will
not conflict with or constitute a violation of or default under any written
contract, commitment, agreement or restriction of any kind to which the
Stockholder is a party or by which the Stockholder is bound including, without
limitation, any voting agreement, stockholders’ agreement, trust agreement or
voting trust.

 

c. Ownership of Shares. Stockholder is the beneficial owner or record holder of
the shares of Common Stock as set forth in Recital C and has sole voting power
and sole power of disposition with respect to such shares of Common Stock, with
no restrictions on such powers, subject to applicable laws and the terms of this
Agreement.

 

5. Representations and Warranties of NAI.

 

a. Authority; No Violation. NAI has all necessary corporate power and authority
to enter into this Agreement and perform all the obligations of NAI hereunder.
This Agreement has been duly and validly authorized, executed and delivered by
NAI and constitutes a valid and binding agreement of and is enforceable against
NAI in accordance with its terms.

 

b. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by NAI of the transactions contemplated hereby will not
conflict with or constitute a violation of or default under any written
contract, commitment, agreement or restriction of any kind to which NAI is a
party or by which NAI is bound.

 

6. Miscellaneous.

 

a. Amendment; Waiver. No amendment or modification of any of the terms of this
Agreement, nor any purported waiver of any condition or breach of any provision
hereof, shall be effective unless in writing and signed by the party purported
to be bound thereby. The failure of any party at any time to require performance
by any other party of any provision hereof shall not affect in any way the right
to require such performance at any later time, nor shall the waiver by any party
of a breach of any provision hereof be taken or held to be a waiver of such
provision. No waiver of any provision of this Agreement shall be deemed, or
shall constitute, a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver.

 

b. Governing Law. The laws of the State of Delaware (without giving effect to
its conflicts of laws principles) shall govern the issuance of the NAI Stock to
the Selling Stockholders and the laws of the State of California (without giving
effect to its conflicts of laws principles) shall govern all other matters
arising out of or relating to this Agreement and all of

 

9



--------------------------------------------------------------------------------

the transactions it contemplates, including without limitation, its validity,
interpretation, construction, performance, and enforcement.

 

c. Severability. If any provision of this Agreement is held invalid, illegal or
unenforceable for any reason by any court of competent jurisdiction (or, if
applicable, an arbitrator), the remaining provisions of this Agreement shall not
be affected and shall remain in full force and effect, and this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had not been
contained in this Agreement. Any provision of this Agreement held invalid,
illegal or unenforceable only in part or degree shall remain in full force and
effect to the extent not held invalid, illegal or unenforceable.

 

d. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof. This Agreement
supersedes and replaces all prior understandings, negotiations, commitments,
writings and agreements between the parties hereto, whether written or oral,
express or implied, with respect to its subject matter. Each party to this
Agreement acknowledges that no representations, warranties, inducements,
promises or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein.

 

e. Construction. Words used in the singular shall include the plural, and
vice-versa, and any gender shall be deemed to include the other. The captions
and headings contained in this Agreement are for convenience of reference only,
and shall not be deemed to define or limit the provisions hereof. The terms of
this Agreement shall be fairly construed and the usual rule of construction, to
the effect that any ambiguities herein should be resolved against the drafting
party, shall not be employed in the interpretation of this Agreement or any
amendments, modifications or exhibits hereto.

 

f. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which, when taken together, shall be
deemed to constitute one and the same instrument. The exchange of copies of this
Agreement and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.

 

g. No Parties in Interest. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or arising by reason
of this Agreement on any persons other than the parties hereto and their
respective successors and permitted assigns. Nothing in this Agreement is
intended to relieve or discharge the obligation or liability of any third person
to any party to this Agreement, nor shall any provision give any third person
any right of subrogation or action over or against any party to this Agreement.

 

h. Attorneys’ Fees. If any party brings a suit or other proceeding against
another party as a result of any alleged breach or failure by the other party to
fulfill or perform any covenants or obligations under this Agreement, then the
prevailing party obtaining final judgment in such action or proceeding shall be
entitled to receive from the non-prevailing party the prevailing party’s
reasonable attorneys’ fees incurred by reason of such action or proceeding

 

10



--------------------------------------------------------------------------------

and all costs associated with such action or proceeding incurred by the
prevailing party, including the costs of preparation and investigation. The term
“prevailing party” shall mean the party that is entitled to recover its
attorneys’ fees, costs and expenses in the proceeding under applicable law or
the party designated as such by the court or arbitrator.

 

i. Notices. All notices, consents, waivers and other communications required or
permitted under this Agreement must be in writing and will be deemed to have
been given by a party (a) when delivered by hand; (b) one day after deposit with
a nationally recognized overnight courier service; (c) five days after deposit
in the United States mail, if sent by certified mail, return receipt requested;
or (d) when sent by facsimile with confirmation of transmission by the
transmitting equipment (a confirming copy of the notice shall also be delivered
by the method specified in (b) above); in each case costs prepaid and to the
following addresses or facsimile numbers and marked to the attention of the
person (by name or title) designated below (or to such other address, facsimile
number, or person as a party may designate by notice to the other parties).

 

If to NAI:   

Natural Alternatives International, Inc.

1185 Linda Vista Drive

San Marcos, CA 92078

Attn: John Reaves

Facsimile No.: (760) 591-9637

With a copy to:   

Fisher Thurber LLP

4225 Executive Square, Suite 1600

La Jolla, CA 92037

Attn: David A. Fisher

Facsimile No.: (858) 535-1616

If to Stockholder:   

[Insert Name]

[address and fax number to be provided]

 

j. Further Assurances. The Stockholder agrees to execute and/or cause to be
delivered to NAI such additional instruments and documents and shall take such
other actions as NAI may reasonably request to effectuate the intent and purpose
of this Agreement.

 

k. Venue. Any action or proceeding arising out of or relating to this Agreement
shall only be brought in the state or federal courts in San Diego, California,
and each of the parties hereto submits to the personal jurisdiction of such
courts (and of the appropriate appellate courts wherever located) in any such
action or proceeding, and selects the courts in San Diego, California for proper
venue in any such action or proceeding.

 

l. Binding Agreement. Each party hereto understands that the other party is
relying on this Agreement in proceeding toward consummation of the transactions
contemplated by the Stock Purchase Agreement. The Stockholder further
understands that this Agreement is irrevocable and shall be binding upon and
inure to the benefit of the respective heirs, executors, administrators,
personal representatives, beneficiaries, successors and permitted assigns of the
respective parties hereto. Notwithstanding the foregoing, no party hereto may
assign his, her or its rights or obligations under this Agreement without the
written consent of the other party hereto.

 

[Signatures on following page.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

NAI

NATURAL ALTERNATIVES INTERNATIONAL, INC.,

a Delaware corporation

   Randell Weaver, President STOCKHOLDER  

[Insert sig block for applicable stockholder]

 

12